In September 1992, a complaint was filed with the Office of the Disciplinary Administrator against Mark C. Kuhls, of Kansas City, Missouri, an attorney admitted to practice law in the State of Kansas, asserting that he converted to his own use fees received on behalf of the firm in which he was an associate. Subsequently, respondent admitted to converting funds, in excess of $6,000, to his own use.
On December 23, 1992, following an investigation by the Office of the Disciplinary Administrator, respondent advised the court that he desired to surrender his license and -privilege to practice law in the State of Kansas, pursuant to Supreme Court Rule 217 (1992 Kan. Ct. R. Annot. 175). Respondent also submitted an Application for Voluntary Surrender of License to the Supreme Court of Missouri.
. This court, having reviewed the record of the Office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It Is Therefore Ordered that Mark C. Kuhls be and he is hereby disbarred from the practice of law in the State of Kansas and his license and privilege to practice law are hereby revoked.
It Is Further Ordered that the Clerk of the Appellate Courts strike the name of Mark C. Kuhls from the roll of attorneys licensed to practice law in the State of Kansas.
It Is Further Ordered that this order shall be published in the Kansas Reports, that the costs herein be assessed to the respondent, and that respondent forthwith shall comply with Supreme Court Rule 218 (1992 Kan. Ct. R. Annot. 176).